OPINION HENDLEY, Judge. Defendant’s motion for post-conviction relief pursuant to § 21-1-1(93), N.M.S.A. 1953 (Supp.1969) was denied after a hearing. Defendant appeals giving two groxxnds for reversal. We affii'm. “POINT I “THE COURT’S FINDINGS OF FACT NUMBERED * * * ARE NOT SUPPORTED BY SUBSTANTIAL EVIDENCE.”  Findings which are supported by substantial evidence will not be disturbed on appeal. State v. Moser, 80 N.M. 404, 456 P.2d 878 (1969). We have carefully examixxed the briefs and the transcript and find that the trial court’s findings are supported. “POINT II “THE COURT ERRED IN FAILING TO GIVE DEFENDANT’S REQUESTED FINDINGS OF FACT NUMBER * * *.”  The requested findings complained of go to competence of defense counsel at the original trial. One of the findings attacked under Point I and found to be suppprted by substantial evidence is: “At all times Mr. C. C. Chase, Jr., protected the constitutional rights, civil rights, all guarantees, due process of law, equal and just protection of laws for his client, Mr. Richard L. Johnson.”  When findings are supported by substantial evidence, refusal to make other findings opposed to or inconsistent with those findings is not error. Fox v. Doak, 78 N.M. 743, 438 P.2d 153 (1968); Hancock v. Berger, 77 N.M. 321, 422 P.2d 359 (1967); Gray v. J. P. (Bum) Gibbins, Inc., 75 N.M. 584, 408 P.2d 506 (1965). Affirmed. It is so ordered. SPIESS, C. J., and OMAN, J., concur.